74532: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-40056: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74532


Short Caption:SFR INV.'S POOL 1, LLC VS. U.S. BANK, N.A.Court:Supreme Court


Related Case(s):63614


Lower Court Case(s):Clark Co. - Eighth Judicial District - A678814Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/30/2017 / Saint-Aubin, RobertSP Status:Completed


Oral Argument:05/06/2019 at 1:30 PMOral Argument Location:Carson City


Submission Date:05/06/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCopper Ridge Community AssociationKurt R. Bonds
							(Alverson Taylor & Sanders)
						


AppellantSFR Investments Pool 1, LLCAthanasios E. Agelakopoulos
							(Kim Gilbert Ebron)
						Diana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						


RespondentNV West Servicing, LLCMichael F. Bohn
							(Former)
						
							(Law Offices of Michael F. Bohn, Ltd.)
						Robert B. Noggle
							(Noggle Law PLLC)
						Adam R. Trippiedi
							(Former)
						
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentU.S. Bank, N.A.John S. Delikanakis
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Daniel S. Ivie
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						





Docket Entries


DateTypeDescriptionPending?Document


11/27/2017Filing FeeFiling Fee due for Appeal.


11/27/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-40588




11/27/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-40592




11/29/2017Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert


11/30/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-41255




11/30/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Robert F. Saint-Aubin.17-41316




12/06/2017Filing FeeFiling Fee due for Appeal.  (Appellant Copper Ridge Cmty. Ass'n)


12/06/2017Notice of Appeal DocumentsFiled Notice of Appeal. (Appellant Copper Ridge Cmty. Ass'n)17-41915




12/06/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant Copper Ridge Cmty. Ass'n)17-41918




12/06/2017Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Copper Ridge Cmty. Ass'n)17-41921




12/06/2017Filing FeeFiling Fee Paid. $250.00 from Law Offices Alverson, Taylor, Mortensen & Sanders.  Check no. 202824. (Appellant Copper Ridge Cmty. Ass'n)


12/11/2017Filing FeeReturned Filing Fee. Check No. 202860 in the amount of $250 returned to Law Offices Alverson, Taylor, Mortensen & Sanders.


12/18/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 18, 2018, at 9:00 am.17-43609




12/18/2017Docketing StatementFiled Joint Docketing Statement Civil Appeals.17-43730




12/19/2017Notice/IncomingFiled Notice of Appearance (Kelly Dove as counsel for the Respondent Wells Fargo Bank).17-43877




01/03/2018Order/ProceduralFiled Order. Appellant has failed to comply with this court's notice to file the case appeal statement. Case Appeal Statement due: 10 days.18-00259




01/03/2018Notice of Appeal DocumentsFiled Appellant Copper Ridge Community Association's Case Appeal Statement.18-00353




01/22/2018Notice/IncomingFiled Substitution of Attorneys (Robert Noggle to replace Michael Bohn as counsel for the Respondent NV West Servicing).18-02749




02/09/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-05501




02/13/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.18-05828




02/28/2018Transcript RequestFiled Certificate of No Transcript Request.18-07841




05/15/2018MotionFiled Appellant SFR Investments Pool 1, LLC's Motion to Extend Time to File Opening Brief and Appendix (First Request).18-18521




05/15/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant SFR Investments Pool 1, LLC's Opening Brief and Appendix due: May 28, 2018.18-18523




05/15/2018MotionFiled Motion To Extend Time To File Appellant's Opening Brief And Appendix (First Request).18-18574




05/15/2018Notice/OutgoingIssued Notice - Motion Approved.  Copper Ridge Community Association's Opening Brief and Appendix due:  May 29, 2018.18-18589




05/22/2018BriefFiled Appellant SFR Investments Pool 1, LLC's Opening Brief.18-19386




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief Volume 1.18-19388




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief  Volume 2.18-19391




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief Volume 3.18-19393




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief Volume 4.18-19394




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief Volume 5.18-19397




05/22/2018AppendixFiled SFR Investments Pool 1, LLC's Appendix to Opening Brief Volume 6.18-19399




05/29/2018BriefFiled Appellant Copper Ridge Community Association's Substantive Joinder To Apellant SFR Investments Pool 1, LLC's Opening Brief.18-20406




06/15/2018MotionFiled Stipulation to Extend Time to File Answering Brief (First Request).18-22856




06/15/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: July 30, 2018.18-22859




06/27/2018BriefFiled Respondent NV West Servicing LLC's Answering Brief.18-24562




06/27/2018AppendixFiled Appendix to Answering Brief Volume I.18-24563




06/27/2018AppendixFiled Appendix to Answering Brief Volume II.18-24579




06/27/2018AppendixFiled Appendix to Answering Brief Volume III.18-24572




07/30/2018BriefFiled Respondent U.S. Bank, N.A.'s Answering Brief.18-29258




07/30/2018AppendixFiled Respondent U.S. Bank, N.A.'s Supplemental Appendix Volume 1.18-29259




07/30/2018AppendixFiled Respondent U.S. Bank, N.A.'s Supplemental Appendix Volume 2.18-29260




08/29/2018MotionFiled Stipulation to Extend Time to File Appellants' Reply Brief.18-33817




08/29/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: September 28, 2018.18-33820




10/01/2018BriefFiled Appellant's Reply Brief.18-38225




10/01/2018Case Status UpdateBriefing Completed/To Screening.


10/12/2018Notice/IncomingFiled Appellant Copper Ridge Community Association's Substantive Joinder to Appellant SFR Investments Pool 1, LLC's Reply Brief.18-40069




10/31/2018MotionFiled Respondent's Motion for Leave to File Sur-Reply Brief.18-42806




11/06/2018MotionFiled Appellants' Response to Respondent's Motion for Leave to File Sur-Reply Brief. (SC)18-903113




11/09/2018MotionFiled Respondent's Reply in Support of Its Motion for Leave to File Sur-Reply Brief. (SC)18-903683




11/15/2018Order/ProceduralFiled Order Regarding Motions.  Respondent U.S. Bank's motion for leave to file a sur-reply is granted. The clerk of this court shall file the sur-reply received via e-flex on October 31, 2018.  Appellants' request, in their response to U.S. Bank's motion, that they be granted leave to file a response to the sur-reply, is denied.  (SC)18-904381




11/15/2018BriefFiled Respondent's Sur-Reply Brief.  (SC)18-904382




04/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 6, 2019, at 1:30 p.m. for 30 minutes in Carson City.19-14732




04/22/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-17584




04/22/2019BriefFiled Appellant SFR Investments Pool 1, LLC's Notice of Supplemental Authorities. (SC)19-17665




04/24/2019Notice/IncomingFiled Notice of Appearance of Counsel (Andrew M. Jacobs for Respondent U.S. Bank, N.A.). (SC)19-18048




04/29/2019Notice/IncomingFiled Notice of Appearance at Oral Argument Under NRAP 46(a)(2) (Athanasios E. Agelakopoulos as Primary and Jacqueline A. Gilbert as Alternative for Appellant SFR Investments Pool 1, LLC). (SC)19-18651




05/06/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


09/26/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No. 45. EN BANC. (SC)19-40056




10/21/2019RemittiturIssued Remittitur.  (SC)19-43474




10/21/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. (SC)19-43474





Combined Case View